DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 13 January 2021, the following has occurred: amendments to claims 1, 11, and 20.
Claims 1, 3-11, and 13-22 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2021 has been entered.

Notice to Applicant

In light of the specification [0020] to [0066], patient records contain or represent comparative effective research elements
Paragraph [0024] of the specification states the following: “A CER is a category of medical concepts, e.g., symptoms or medical condition signs, different types of clinical values or laboratory results, medications, diagnosis, medical conditions, etc. These CERs may be predefined….Each type of CER, e.g., problem list, medications, etc., may have multiple CER elements which are instances of the CER, e.g., Bradycardia, Dyspnea, Gout, etc., are all instances or CER elements of a CER “problem list”.”
In light of the specification [0020] to [0115], “medical concepts”, “comparative effective research”, and “predefined comparative research” are interpreted to refer to the same data in the health record of a patient.
In light of the specification [0043] to [0117], “matching medical episode” and “similar medical episode” are interpreted to mean the same.
In light of the specification [0023] to [0072], “related encounters” and “groupings of patient encounters” are interpreted to mean the same.
Paragraph [0036] of the specification states the following: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Prior art Holmstrom et al. (Statistical Scale Space Methods) is reasonably pertinent to the problem of not being able to detect and report medical episodes in the medical history of a patient ([0022]-[0023]) because the inventor would’ve used Holmstom et al. to perform scale space analysis to analyze data in time series data to identify inflection points indicative of one or more medical episodes (MPEP 2141.01).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-11, and 13-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the original claims 1, 11, and 20 of U.S. Application No. 16/150,414 in view of Jester et al. (US20100131293A1) and Holmstrom et al. (Statistical Scale Space Methods). Although the claims at issue are not identical, they are not patentably distinct from each other because recite substantially similar limitations.

This is a provisional nonstatutory double patenting rejection because the patenably indistinct claims have not in fact been patented. 


Claims 1, 11, and 20 recite substantially similar limitations to the original claims 1, 11, and 20 of U.S. Application No. 16/150,414. The subject matter of the present application amounts to claims which are narrower in scope. The substantially similar limitations of claims 1, 11, and 20 in the instant application pertain to utilizing a medical episode analysis engine to extract a plurality of medical concept instances from the patient information. The preceding limitations in regards to the extraction of medical concepts are understood to be an obvious variant of the extraction of medical concept instances from a patient medical record through a patient summary generation engine in claims 1, 11, and 20 of U.S. Application No. 16/150,414. The difference between the present application and U.S. Application No. 16/150,414 is that the present application discloses generating a time series data structure, analyzing the time series data structure to identify one or more medical episodes, analyzing the multi-dimensional time series data structure using scale-space analysis, and outputting a visual representation of the identified one or more medical episodes. The additional limitations in the instant application pertaining to generating time series data, analyzing the time series data, and outputting the visual representation of one or more medical episodes are obvious over Jester ([0011]-[0157]) in view of Holmstrom ([pg. 3 to 4]) with the motivation to discover the salient features of an object of interest (See Holmstrom, Introduction). Dependent claims 7 and 17 are an obvious variant of claims 6 and 16 of U.S. Application No. 16/150,414 for reciting a similar comparison steps. The remaining dependent claims in the present application also recite substantially similar limitations to U.S. Application No. 16/150,414, such as the use of data structures, use of medical knowledge resources, ontologies, and grouping/clustering of medical terms.


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 21 and 22 state “…instances of predefined CER .
Claims 7 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 7 and 17 state “to identify at least one matching medical episode”, but there is no disclosure in the specification of identifying a matching medical episode. Additionally, the applicant had asserted on record in page 9 of the present arguments that the only disclosure of the phrase “matching medical episode” is in claims 7 and 17. Applicant’s specification fails to disclose the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1, 3-10, and 22), an article of manufacture (claims 11, 13-19, and 21), and a machine (claim 20) which recite steps of analyzing patient information to extract medical concept instances, automatically generating a multi-dimensional time series data structure, automatically analyzing the multi-dimensional time series data structure, and automatically outputting a visual representation of the identified one or more medical episodes. 

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-10 and 13-19, reciting particular aspects of helping medical personnel detect and report medical episodes in the medical history of a patient).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as analyzing

add insignificant extra-solution activity to the abstract idea (such as recitation of analyzing, by the medical episode analysis engine, patient information to extract a plurality of medical concept instances corresponding to medical characteristics associated with a patient amounts to mere data gathering, and recitation of generating, by the medical episode analysis engine, a multi-dimensional time series data structure representing a clinical history timeline of the medical concept instances amounts to selecting a particular data source or type of data to be manipulated, which amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 3-10 and 13-19 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 5, 13, 15, and 21-22  additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6-8, 10, 16-18 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, and claims 4, 9, 14, and 19 additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as automatically analyzing, by the medical episode analysis engine, the multi-dimensional time series data structure to identify one or more medical episodes in the clinical history timeline, wherein a medical episode is a group of related encounters between one or more medical services providers and the patient, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claim(s) 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jester et al. (US20100131293A1) in view of Holmstrom et al. (Statistical Scale Space Methods).
Regarding claim 1, Jester discloses a processor and a memory, the memory comprising instructions executed by the processor to configure the processor to implement ([0157] “Certain examples may be provided as a set of instructions residing on a computer-readable medium, such as a memory, hard disk, DVD, or CD, for execution on a general purpose computer or other processing device.”)
a medical episode analysis engine ([0050] “Once candidate information source(s) 120 have been identified, the query 110 is generated (by the Query Enhancement Engine 115) and passed to the information source 120 for retrieval.”) 
automatically analyzing, by the medical episode analysis engine, patient information to extract ([0040] “By computing data positioning on the screen, episode frequencies, and implication relations, certain example embodiments can automatically derive application-specific episode associations and therefore enable an application interface to adaptively provide just-in-time assistance to a user.” [0060] “Using the 
a plurality of medical concept instances corresponding to medical characteristics associated with a patient ([0053] “For example, for a given information need, several different types of information may be desirable for the particular task at hand to form a semantically meaningful bundle of information. A bundle includes one or more types of information (e.g., patient history and lab results).”)
automatically generating, by the medical episode analysis engine, a multi-dimensional time series data structure representing a clinical history timeline of the medical concept instances ([0040] “By computing data positioning on the screen, episode frequencies, and implication relations, certain example embodiments can automatically derive application-specific episode associations and therefore enable an application interface to adaptively provide just-in-time assistance to a user.” [0011] “Certain embodiments provide a method for presenting patient health record information in a timeline for user interaction. The method includes compiling patient health record information in a timeline for graphical representation in a spectrum format including clinical data elements for selection and review by a user via a user interface.” [0140] “Additionally, FIG. 11 depicts an example of a longitudinal health record 
automatically analyzing, by the medical episode analysis engine, the multi-dimensional time series data structure to identify one or more medical episodes in the clinical history timeline, wherein a medical episode is a group of related encounters between one or more medical services providers and the patient ([0040] “By computing data positioning on the screen, episode frequencies, and implication relations, certain example embodiments can automatically derive application-specific episode associations and therefore enable an application interface to adaptively provide just-in-time assistance to a user.” [0011] “The clinical data elements are separated by indicators on a separate axis indicating patient encounter boundaries.” [0141] “Data visualization provided by the spectrum view 1110 is well suited for displaying and quickly navigating dense data that spans a long period of time.”  [0140] “A “projects” view 1120 delineates different encounters and/or dates during which the data of the services view 1110 was obtained (e.g., a patient clinic visit where a physical examination was conducted and blood was drawn for testing).”) 
…indicative of the one or more medical episodes ([0140] “A “projects” view 1120 delineates different encounters and/or dates during which the data of the services view 1110 was obtained (e.g., a patient clinic visit where a physical examination was conducted and blood was drawn for testing).”)
and automatically outputting, by the medical episode analysis engine, a visual representation of the identified one or more medical episodes to a computing device ([0062] “Automatic summaries present information extracted from multiple sources algorithmically….” [0101] “The client framework tier 526 includes one or more client web servers 527 facilitating input and output of information, for example.” [0115] “Certain embodiments provide visualization strategies with a graphical user interface for disparate data types across large clinical datasets across an enterprise. Thus, design elements can include, for example, institutional components, a single point of access search, one or more components/widgets, one or more medical records grids/forms, scheduling, clinical data results, graphs, task lists, messaging/collaboration components, multi-scale images (e.g., deep zoom), one or more external components, mail, RSS feeds, external Web-based clinical tools (e.g., WebMD), etc.”) 
wherein the visual representation provides a navigation user interface through which a user navigates through the clinical history timeline associated with the patient by providing input to the computing device ([0011] “The representation is navigable by a user via the user interface to access one or more clinical data elements relating to the patient.” [0085] “For example, a search-driven, role-based interface allows an end user to access, input, and search medical information seamlessly across a healthcare network.”)


Jester does not explicitly disclose however Holmstrom teaches wherein analyzing the multi-dimensional time series data structure comprises applying scale-space analysis, using an automatically determined scale, to analyze a multi-dimensional curve corresponding to the multi-dimensional time series data structure to identify inflection points.…  ([pg. 26, Figure 2] The upper panel or graph of Figure 2 discloses a time series (in minutes) data structure to which scale space analysis has been applied to identify statistically significant features such as the inflection points. The lower panel is a SiZer map which summarizes the statistical features.)
wherein the inflection points are points present at the automatically determined scale, along the multi-dimensional curve where a direction of a curvature of the multi-dimensional curve changes ([pg. 26, Figure2] The upper panel or graph of Figure 2 discloses a curve with inflection points at the automatically determined scale where the direction of the curve changes from 0 to 5 minutes.)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where time series data are analyzed using scale-space analysis. 
Regarding claim 3, Jester discloses wherein medical concept instances present….correspond to a same medical episode in the one or more medical episodes ([0144] “In one example, upon a mouse-over and/or other cursor positioning with respect to a particular data element 1130, other data element(s) 1130 of the same type are highlighted across an entire patient record 1110 (e.g., patient glucose levels over time across multiple patient-physician encounters). By clicking on and/or otherwise selecting a data point 1130 on the timeline 1110, the system 1100 can display an original data source complete with a full data context, for example.”)
…on the clinical history timeline between two inflection points in the multi-dimensional time series data structure… ([0149] “FIG. 15 shows a trending graph 1500 for interactive timeline visualization over the course of a patient's history, combining variables include gender, place of origin, etc.” Figure 15 shows at least two inflection points correlated to the multi-dimensional time series data structure in the time series graph which are represented by various shapes such as a circle, triangle, square, etc.)
Regarding claim 4, Jester discloses wherein the one or more medical episodes comprise a plurality of medical episodes ([0141] “…procedures that span individual patient encounters in a longitudinal format…”)
analyzing correlations between ([0121] “For example, a user may draw lines to connect problems or circles to group a number of data points to allow a user to visualize relationships and create links to help guide a decision making process.”)
medical episodes in the plurality of medical episodes ([0009] “…for providing electronic health record information within and across clinical patient encounters.”)
and grouping medical episodes together based on results of analyzing correlations between the medical episodes in the plurality of medical episodes ([0140] “A “projects” view 1120 delineates different encounters and/or dates during which the data of the services view 1110 was obtained (e.g., a patient clinic visit where a physical examination was conducted and blood was drawn for testing).”)
Regarding claim 5, Jester discloses wherein analyzing correlations between medical episodes in the plurality of medical episodes comprises applying medical knowledge resources, ontologies, or logic… that are related with one another to thereby identify a higher level medical episode than the individual medical episodes that are grouped together ([0038] “Domain concepts and relationships are characterized in a hierarchy of ontologies, associated with upper level ontological constructs that enable adaptive reasoning and extensibility.” Also, see 163 in Figure 1.)
that identifies comparative effective research elements present within the medical episodes ([0141] “Data types that can be displayed using this type of visualization include lab values, medications, vital signs, episodic care events, problems, immunizations, allergies, and procedures that span individual patient encounters in a longitudinal format, for example.”)
Regarding claim 6, Jester discloses wherein analyzing correlations between medical episodes in the plurality of medical episodes comprises identifying comparative effective research (CER) elements that are present in the medical episodes ([0090] “In the example of FIG. 4, Patricia Smith, a 35-year old pregnant female, is in her 34th week of her third pregnancy.” [0091] “Although Patricia's EKG shows a normal sinus rhythm, her UA comes back with trace amounts of Albumin, suggestive of pre-eclampsia.” [0093] “At her son's fifth birthday party over the weekend, Patricia comes down with a severe headache…”)
and identifying CER elements…([0090] “In the example of FIG. 4, Patricia Smith, a 35-year old pregnant female, is in her 34th week of her third pregnancy.” [0091] “Although Patricia's EKG shows a normal sinus rhythm, her UA comes back with trace amounts of Albumin, suggestive of pre-eclampsia.” [0093] “At her son's fifth birthday party over the weekend, Patricia comes down with a severe headache…”)
…that are common…([0129] “In certain embodiments, a patient medical record aggregated information from a plurality of information systems under a common patient context.”)
…to multiple medical episodes ([0009] “…for providing electronic health record information within and across clinical patient encounters.”)
and wherein medical episodes having common CER elements are grouped together ([0098] “The passages 515 are clustered based on similar concepts 516.”)
Regarding claim 7, Jester discloses wherein the navigation user interface provides an interface through which a user specifies
([0036] “Certain embodiments provide a search-driven, role-based, workflow-based, and/or disease-based interface that allows the end user to access, input, and search medical information seamlessly across a healthcare network.”)
a type of medical episode of interest ([0140] “A “projects” view 1120 delineates different encounters and/or dates during which the data of the services view 1110 was obtained (e.g., a patient clinic visit where a physical examination was conducted and blood was drawn for testing).”)
receiving a user input, via the navigation user interface ([0036] “Certain embodiments provide a search-driven, role-based, workflow-based, and/or disease-based interface that allows the end user to access, input, and search medical information seamlessly across a healthcare network.”)
indicating one or more characteristics of one or more medical episodes of interest to the user ([0078] “For example, an entry in the document widget 230 can be of visit summary type 231, generated by author 232 Dr. Amanda Miller, on a date 233 of Mar. 12, 2008, diagnosing 234 possible pre-eclampsia, with a status 235 of signed, and an action 236 of review.”)
searching the one or more medical episodes in the clinical history timeline… ([0142] “Highlighting similar data elements 1130 across time via the timeline 1110 helps identify and accentuate a frequency of similar out-of-range data elements (e.g., anomalies in clinical data over time), for example… facilitates navigation of a patient record by clinical element and/or by patient encounter, for example.”)
… based on the one or more characteristics…([0067] “For example, paragraphs including similar strings of words (e.g., N-grams) are identified, and a similarity metric is defined to determine whether two passages are similar.”)
…to identify at least one matching medical episode ([0068] “In classification, remaining passages are then classified by finding a best matching seed cluster.” [0156] “At 1660, a second axis providing patient encounter information is accessed by the user.”)
outputting, as part of the visual representation ([0067] “For example, a similarity metric can provide an output resembling a cosine function (e.g., results closer to a value of one indicate greater similarity).”
the at least one matching medical episode ([0068] “In classification, remaining passages are then classified by finding a best matching seed cluster.” [0156] “At 1660, a second axis providing patient encounter information is accessed by the user.”)
Regarding claim 8, Jester discloses wherein the one or more characteristics comprise a particular comparative effective research element of interest ([0093] “She is administered Hydralazine (through her IV) to control the hypertension and Tylenol 3 for her headache, and is transported to surgical holding.”)
Regarding claim 9, Jester discloses wherein the navigation user interface provides a user interface element ([0119] “In certain embodiments, the viewing surface is touch sensitive and/or associated with motion tracking capability to allow a user to navigate, view and/or modify information in the patient history.”)
for drilling down into a representation of a medical episode in the visual representation ([0093] “At her son's fifth birthday party over the weekend, Patricia comes down with a severe headache. Tom, her husband, immediately takes her to the Emergency Department (“ED”) at the local hospital. The ED staff access all of Patricia's medical records via a longitudinal timeline record, for example, and become informed about all of the aspects of her case. With Patricia's blood pressure (“BP”) skyrocketing at 200/130, the ED doc orders a series of tests—UA, EKG, Chem Panel, and a Head CT. Both the Chem Panel and Head CT come 
to display details…([0090] “FIG. 4 illustrates an example use case of an adaptive, work-centered user interface 400 in perinatal care in accordance with an embodiment of the present invention.”)
…of comparative effective research elements present in the medical episode ([0090] “In the example of FIG. 4, Patricia Smith, a 35-year old pregnant female, is in her 34th week of her third pregnancy.” [0091] “Although Patricia's EKG shows a normal sinus rhythm, her UA comes back with trace amounts of Albumin, suggestive of pre-eclampsia.” [0093] “At her son's fifth birthday party over the weekend, Patricia comes down with a severe headache…”)
Regarding claim 10, Jester discloses wherein the patient information comprises patient electronic medical records obtained from a plurality of different source computing systems associated with different medical service providers ([0108] “XDS provides registration, distribution, and access across healthcare enterprises to clinical documents forming a patient EMR. XDS provides support for storage, indexing, and query/retrieval of patient documents via a scalable architecture. Certain embodiments, however, support multiple affinity 
and wherein the medical concept instances are pre-defined comparative effective research elements…([0091] “At her 34-week appointment, however, Patricia's obstetrician/gynecologist becomes somewhat concerned at her blood pressure, which is high compared to previous readings, at 145/95.” [0095] “Miller can review the radiology 430 and cardiology 440 studies she ordered for Patricia and can check documents 450, including previous progress notes 455 to evaluate Patricia's progress.”)
…that are common…([0129] “In certain embodiments, a patient medical record aggregated information from a plurality of information systems under a common patient context.”)
…to the plurality of different source computing systems ([0108] “Certain embodiments, however, support multiple affinity domains (defined as a group of healthcare enterprise systems that have agreed upon policies to share their medical content with each other via a common set of policies and a single registry) such that each affinity domain retains its autonomy as a separate affinity domain but shares one instance of hardware and software with the other involved affinity domains.”)
Regarding claim 11, Jester discloses comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device ([0172] “One or more of the components of the systems and/or steps of the methods described above may be implemented alone or in combination in hardware, firmware, and/or as a set of instructions in software, for example. Certain embodiments may be provided as a set of instructions residing on a computer-readable medium, such as a memory, hard disk, DVD, or CD, for execution on a general purpose computer or other processing device.”)

The remaining limitations are rejected for the same reasons as stated above for claim 1.
Regarding claim 13
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 15, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 8.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 9.
Regarding claim 20, Jester discloses a processor ([0129] “Components can communicate via wired and/or wireless connections on one or more processing units, such as computers, medical systems, storage devices, custom processors, and/or other processing units.”)
a memory coupled to the processor ([0166] “The processor 1712 of FIG. 17 is coupled to a chipset 1718, which includes a memory controller 1720 and an input/output (“I/O”) controller 1722.”)
wherein the memory comprises instructions which, when executed by the processor ([0172] “Certain embodiments may be provided as a set of instructions residing on a computer-readable medium, such as a 

The remaining limitations are rejected for the same reasons as stated above for claim 1.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jester et al. (US20100131293A1) in view of Holmstrom et al. (Statistical Scale Space Methods), and further in view of 3isenHeim (How to draw a square wave?). 
Regarding claim 21, Jester discloses automatically analyzing patient information to extract ([0060] “Using the analytics 169, for example, the subsystem 160 can access dashboard(s) content 161, ontology(ies) 163, and procedures/guidelines 165 based on a common data model 167 to provide output to the query driver 115.”)
a plurality of medical concept instances corresponding to medical characteristics associated with a patient ([0053] “For example, for a given information need, several different types of information may be desirable for the particular task at hand to form a semantically meaningful bundle of information. A bundle includes one or more types of information (e.g., patient history and lab results).”)
comprises identifying instances of predefined comparative effective research (CER) elements ([0082] “Widget 270 provides a 
and corresponding timestamps associated with these instances based on the extracted plurality of medical concept instances, and automatically generating a multi-dimensional time series data structure representing a clinical history timeline of the medical concept instances comprises generating a unit time series of CER instances based on the instances of predefined CER elements and corresponding timestamps ([0117] “FIG. 6 depicts a complete visualization of an exemplary 44 year old male's complete medical record in accordance with an embodiment of the present invention. At a high level, a user can see each clinical encounter, lab result, report, etc., that exists for the patient. From the high level view, an overall health of a patient can be assessed with specific visual queues that indicate specific problems or events that have occurred for the patient, for example. Rather than interviewing a patient to rely on memory for the granularity of information, a provider has the entire patient context available for assessment via a timeline-based interface…. For purposes of illustration only, FIG. 6 segments information into Encounters, Results, Problems, Procedures and Medications.” [0020] “FIG. 8 depicts a further magnification of a particular event to view greater detail regarding the event and 
….of the CER instances ([0141] “Data types that can be displayed using this type of visualization include lab values, medications, vital signs, episodic care events, problems, immunizations, allergies, and procedures that span individual patient encounters in a longitudinal format, for example.”)
and wherein generating the multi-dimensional time series data structure comprises combining the time series for each type of CER instance ([Figure 15] Figure 15 shows a multi-dimensional time series data structure that combines time series for each CER instance/element in the clinical record.)
and performing interpolation of a curve indicative of a medical episode signal ([Figure 15] In Figure 15 the curve representing Clinical Sub-Element 1 shown with empty circles can interpolated to determine that between 1934 and 1936 the value was about 100.)


Jester in view of Holmstrom does not explicitly disclose however 3isenHeim teaches where a value of 1 is given for the period of time that an event occurs and a value of 0 at other times and the cumulation of these values provides a cumulative time series…
(The graph shows a square wave with a value of 1 representing a positive response for a period of time and a value of 0 at other times as a time series function.)

Under rationales from KSR Int’l Co. v. Teleflex Inc., 550 U.S. 298, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (1) the claimed invention is an improvement over the prior art since it uses time series plot(s) to track the frequency of responses, (2) the prior art is a comparable time series plot as the claimed invention in that it is a continuous time series plot with a frequency response of 0 and 1, and (3) one of ordinary skill in the art could have applied the known improvement of this claimed invention in the same way to the prior art to provide a visual aid for tracking values.
Regarding claim 22, the limitations are rejected for the same reasons as stated above for claim 21.

Response to Arguments
The arguments filed on 13 January 2021 have been considered but are not fully persuasive.
Regarding the notice to applicant section, the argues on page 10 that the statement alleging that the terms “medical concepts”, “comparative effective research”, and “predefined comparative research” are interpreted to refer to the 

Examiner disagrees with the applicant’s assertion. Examiner points out the interpretation was referring to the data associated with the terms/phrases and was not an attempt to take an independent interpretation of each of the terms/phrases. In fact, just before the statement of interpretation is made, there is a statement acknowledging [0024] defining CER. Additionally, this statement of interpretations was also made to provide an interpretation of “predefined comparative research” since as the applicant clearly states in the present arguments the application does not have any occurrence of such term/phrase.

The applicant then argues that the statement of interpretation for the terms “matching medical episode” and “similar medical episode” as meaning the same is in error because the only occurrence of the phrase “similar medical episode” occurs in paragraph [0084] and the term “matching medical episode” occurs in claims 7 and 17. Applicant asserts that [0084] for “similar medical episode” is referring to identifying medical episodes that are of a same medical episode type while “matching medical episode” referenced in claims 7 and 17 is referring to searching 

Examiner again disagrees with the applicant’s assertion. Examiner points out that the reason for the interpretation of “matching medical episode” to mean the same as “similar medical episode” was because there is no disclosure in the specification of “matching medical episode” (as the applicant clearly states in the present arguments). If the applicant wants the examiner to take a specific interpretation of “matching medical episode” then the applicant should narrow the claim language by clarifying the limitation.

Lastly, the applicant argues the statement of interpretation of the terms related encounters” and “patient encounters” as meaning the same is in error. The applicant states that a patient encounter may exist on its own and not be related to any other “encounters” and hence, is not a related encounter. Related encounters are those patient encounters that are related to each other.

Examiner disagrees with the applicant Examiner asserts that the statement of interpretation was based on [0023] to [0072] e.g. the only disclosure of the phrase “patient encounter” in the entire application is in [0023] which states that groupings of these encounters are related to one another. Examiner has clarified the phrase to recite “groupings of patient encounters”. The examiner also points out that the only disclosure of the phrase “related encounters” is in the summary and not in the main 
Regarding the claim objection, the applicant has renumbered duplicate claim 21 to 22. Therefore, the claim objection has been withdrawn.
Regarding the double patenting rejection, the applicant argues on pages 11 to 16 that the claims of the present application are clearly not obvious variants of the currently pending claims of U.S. Patent Application Serial No. 16/150,414 when one views them side-by-side. The applicant asserts that both applications are directed to completely different inventions and is in no way double patenting. The applicant also states that the differences between the applications identified in the double patenting rejection are pretty much the summary of the entire claim and further states that it is improper to allege obviousness type double patenting when the Office Action admits that 95% of the present claimed features are not even present in the other application. Then applicant then argues that it would not be obvious to combine the teachings of Jester and Georgescu with the teachings of the claim from 16/150,414 because for Georgescu there is no of any need or desire to scan any 3D space to find any landmark location. For Jester, the applicant states that there is no teaching identified to arrive at the presently claimed invention. Applicant asserts the double patenting is improper and requests a withdrawal.

Examiner disagrees with the applicant’s arguments. Examiner asserts that regardless if two co-pending applications are directed to different inventions MPEP  16/150,414, the examiner points out to the applicant that MPEP 804 clearly states that under an obviousness analysis in a nonstatutory double patenting rejection the patent disclosure principally underlying the double patenting rejection is not considered prior art.  In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims. Again, if the copending application is not considered prior art then it cannot be used along Jester to arrive at the presently claimed invention. Therefore, the double patenting rejection is maintained.
Regarding the 112(b) rejection, the applicant has explained/clarified the language in the claims and specification in regards to “medical episode analysis engine”. Therefore, the 112(b) rejection has been withdrawn.
Regarding the 101 rejection, the applicant’s arguments are moot since they do not apply to the new 101 rejection necessitated by amendments.
Regarding the 102 rejection
Regarding the 103 rejection, applicant’s arguments from pages 30 to the top of page 32 in regards to scale space analysis are moot since they do not apply to the newly cited reference. The applicant argues independent claims 1, 11, and 20 from pages 20 to 23. 

On pages 33 the applicant argues that Jester does not teach the limitations of claim 3 and 13 since Jester is directed to positioning a cursor over a data element and not applying scale space analysis. The applicant asserts that [0149] of Jester teaches a trending graph for interactive timeline visualization in Figure 15 and not inflection points. The applicant also asserts that Figure 15 of Jester provides no teaching or suggestion in Jester regarding anything about considering medical concepts that appear in a timeline between two inflection points are associated with a same medical episode. Specifically, the mere fact that a graph has inflection points does not in fact teach or suggest the specific identification of medical episodes and medical concepts associated with medical episodes based on the inflection points as recited in claims 3 and 13.The applicant asserts that simply because data elements have a same type does not mean they are part of the same medical episode and in fact can be in various different episode.

Examiner disagrees with the applicant’s arguments. Examiner asserts that under BRI, the limitations of claims 3 and 13 could refer to any multi-dimensional time data structure that contains inflection points. Additionally, the examiner points out that the limitations of claim 3 are broad such that there is no indication in the claimed 

The applicant argues on page 34 that the Jester reference does not teach or render obvious the specific correlation of medical episodes and grouping of medical episodes recited in claims 4 and 14. The applicant elaborates on the disclosure of [0009], [0121], [0140], and [0141] of Jester and states that there is no mention whatsoever of any medical episodes or analyzing correlations between medical episodes and grouping them. Moreover, the applicant asserts that the cited paragraphs do not teach or suggest to then analyze correlations between medical episodes in the plurality of medical episodes, and group medical episodes together based on results of analyzing correlations between the medical episodes in the plurality of medical episodes.





On pages 34 to 35 the applicant argues that the combination of references fail to teach the limitations of claims 5-6 and 15-16. The applicant asserts that paragraphs [0038], [0090]-[0093], and [0141] merely mention a hierarchy of ontologies in general and teach an adaptive user interface in perinatal care being shown in Figure 4 and an anecdotal scenario. These paragraphs provide no additional teaching or suggestion that renders obvious the specific features of claims 4-6 and 14-16. 

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts the citations of Jester are a narrower interpretation of claims 5 and 15. Paragraph [0141] of Jester discloses a narrower interpretation of comparative research elements that can be identified within the medical episodes while [0038] discloses a particular way of analyzing correlations between medical episodes to identify a higher level medical episode through ontologies. There is no indication from the 

On page 35 the applicant asserts that claims 21-22 are allowable based on their dependency on claims 1 and 11. Examiner respectfully disagrees with this assertion. Examiner asserts that claims 1 and 11 are still rejected under USC 103. Therefore, claims 21-22 are still rejected under USC 103.

The remaining dependent claims are also still rejected under USC 103. 


Prior Art Cited but Not Relied Upon
The following document was found relevant to the disclosure but not applied:
Young, R., Burge, S., Kumar, K., Wilson, J., & Ortiz, D. (2018). A time-motion study of primary care physicians’ work in the electronic health record era. Family medicine, 50(2), 91-99.
This reference is relevant since it discloses time-series encounters between service providers and the patient.
US20180292978A1: This reference is relevant since it discloses medical episodes and the displaying of medical data and medical episodes in a time series format. 


Conclusion



 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.F./Examiner, Art Unit 3626    
                                                                                                                                                                                                    /JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626